PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Israel, et al.
Application No. 17/705,783
Filed:   March 28, 2022
Attorney Docket No.  009492.00006\US
:
:
:   DECISION ON PETITION
:    UNDER 37 CFR 1.78(e)
:

			
This is a corrected decision on the “Petition to Accept Unintentionally Delayed Priority Claim under 37 CFR 1.78(E)” filed on March 28, 2022, to accept the unintentionally delayed claim for the benefit of priority of the prior-filed non-provisional applications set forth in the Application Data Sheet filed on March 28, 2022.  

The petition under 37 CFR 1.78(e) is DISMISSED.


Background

Th subject application is a reissue application of United States Patent No. 10,866,363, issued on December 15, 2020, from Application No. 16/386,859, filed on April 17, 2019. The subject reissue application is filed to correct the domestic benefit claim of priority such that Application No. 16/386,859 (now U.S. Patent No. 10,866,363) is a continuation-in-part application of Application No. 15/797,792, which is a continuation of Application No. 14/878,591. 

Petition

The instant petition was filed on March 22, 2022. Applicant states:

[a]pplicant respectfully submits this petition concurrently with an Application for Reissue of U.S. Patent No. 10,866,363. Applicant submits this petition to the Office to accept an unintentionally delayed priority claim under 37 C.F.R. § 1.78(e). Particularly, Applicant asserts the inadvertent failure to assert a priority claim of U.S. Application No. 16/386,859, now U.S. Patent No. 10,866,363, as a continuation-in-part of co-pending and commonly owned U.S. Application No. 15/797,792, which issued November 19, 2019, and further the inadvertent failure to claim priority, through U.S. Application No. 15/797,792, as a continuation, to U.S. Application No. 14/878,591. Applicant requests the Office to allow Applicant to correct the priority claim listed in the Application Data Sheet submitted during the original filing of U.S. Patent Application No. 16/386,859, now U.S. Patent No. 10,866,363, to claim priority to the applications listed below. The correct Domestic Priority data listed on the concurrently filed Form PTO/AIA /14 (Application Data Sheet), filed in accordance with 37 C.F.R. § 1.178(e) and 37 C.F.R. § 1.76, is as follows:

The present application is a reissue of U.S. Patent 10,866,363, issued December 15, 2020, filed on April 17, 2019, which claims the benefit of U.S. Provisional Application No. 62/659,376 filed April 18, 2018, and is also a continuation-in-part of U.S. Patent Application No. 15/797,792 filed on October 30, 2017, now U.S. Patent No. 10,481,334, which is a continuation of U.S. Patent Application No. 14/878,591 filed on October 8, 2015, now U.S. Patent No. 9,804,334.

Pursuant to 37 C.F.R. § 1.78(e), Applicant: 1) concurrently submits a Preliminary Amendment Under 37 C.F.R. § 1.173(b), which contains an amendment to reference each prior- filed application to which a claim of benefit is made, and an Application Data Sheet that includes the above information; 2) hereby authorizes the Office to charge the surcharge set forth in 37 C.F.R. § 1.17(m), and any other fees associated with this Petition; and 3) hereby states that the entire delay between the date the benefit claim was due under 37 C.F.R. § 1.78(d)(3) and the date the benefit claim was filed was unintentional.

Applicant wishes to draw attention to the fact that U.S. Application No. 16/386,859 was filed on April 17, 2019, and U.S. Application No. 15/797,792 issued on November 19, 2019. Therefore, U.S. Application No. 16/386,859, and U.S. Application No. 15/797,792 (to which a claim of benefit is herein being petitioned) were co-pending.

Further, Applicant wishes to draw attention to the fact that U.S. Application No. 16/386,859, as filed, incorporates by reference U.S. Patent No. 9,804,334. See U.S. Application Publication No. 2019/0324211, § [0033] (“The structure of the photonic plug 300 is disclosed in greater detail in U.S. Pat. No. 9,804,334 assigned to the common assignee and incorporated herein by reference.”). Further, U.S. Application No. 15/797,792 is a continuation of U.S. Patent No. 9,804,334.

Petition, filed March 28, 2022, pgs. 1-2.


Disposition

It is noted that the requested domestic benefit claims were not made in Application No. 16/386,859, within the periods prescribed by 37 CFR 1.78(d)(3), and that an application for reissue under 35 U.S.C. 251, is an appropriate basis for filing a reissue application when applicant failed to make reference to or incorrectly made reference to prior copending applications. See MPEP 1402. Moreover, is noted that, if a new benefit claim is added in a reissue application, the reissue applicant must file a petition for an unintentionally delayed priority claim under 37 CFR 1.78(c) or (e), as appropriate. See MPEP 1402(IV). The instant petition under 37 CFR 1.78(e) is appropriate, accordingly; however, the petition under 37 CFR 1.78(e) is dismissed for the reasons set forth below. 

The petition under 37 CFR 1.78(e) must be accompanied by:

the reference required by 35 USC 120 and paragraph (d)(2) of this section 
to the prior-filed non-provisional application, unless previously submitted.

the petition fee set forth in 1.17(m), and

3. 	a statement that the entire delay between the date the claim was due under 
paragraph (d)(3) of this section and the date the claim was filed was unintentional.

The instant nonprovisional application was filed after November 29, 2000, and the claim herein for the benefit of priority to the prior-filed non-provisional applications is submitted after the expiration of the period specified in 37 CFR 1.78(d)(3) Also, the reference to the prior filed applications required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) is set forth in an Application Data Sheet (ADS).  

The petition does not, however, comply with items (1) and (3) above.

As to item (1), it is noted that ADS filed on March 28, 2022, does not properly set forth the requested domestic benefit claims. The domestic benefit claims set forth in the ADS filed on March 28, 2022, indicates that Application No. 17/705,783, filed March 28, 2022, is a continuation-in-part of Application No. 15/797,792, now U.S. Patent No. 10,481,334, issued November 19, 2019. The aforementioned benefit claim is improper because there is no copendency between the applications. See MPEP 211.01(b). The renewed petition under 37 CFR 1.78(e) is required to be accompanied by a corrected ADS that is in compliance with 37 CFR 1.76(c) as to the addition and deletion of the domestic benefit claims and that properly sets forth the intended domestic benefit claim stating that Application No. 16/386,859, is a continuation-in-part application of Application No. 15/797,792, which is a continuation of Application No. 14/878,591.

As to item (3), applicant has submitted the required statement of unintentional delay. However, this petition was filed more than two years after the date the domestic benefit claim was due.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the domestic benefit claim until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 119 and 120 and 37 CFR 1.78 rests with the petitioner.  

The first period of delay petitioner must address on renewed petition is the delay in filing the domestic benefit claim.  Petitioner must explain the delay between when the benefit claim was due and when the benefit claim was filed.  

The second period of delay petitioner must address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.78. Petitioner must explain why the initial petition was not filed until March 28, 2022.

The third period of delay petitioner must address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.78. 

When addressing each of these three periods of delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Consideration of the application file record reveals that the “Amendments to the Specification” filed on March 28, 2022, is deficient. As to this, it is noted that the “Amendments to the Specification”, filed on March 28, 2022, states:

	Please amend the paragraph at col. 1, lines 6-8, as follows.

This present application is a reissue of U.S. Patent 10,866,363 issued December 15, 2020, filed on April 17, 2019, which claims the benefit of U.S Provisional Application No. 62/659,376 filed April 18, 2018, and is also a continuation-in-part of U.S. Patent Application No. 15/797,792 filed on October 30, 2017, now U.S. Patent No. 10,481,334, which is a continuation of U.S. Patent Application No. 14/878,591 filed on October 8, 2015, now U.S. Patent No. 9,804,334, The above-identified applications are all hereby incorporated by reference.

The above-cited proposed amendment to the specification is unclear as to its meaning as it may be construed to mean that Application No. 17/705,783, is a continuation-in-part of Application No. 15/797,792, which, for the reason noted above, is improper. The renewed petition should be accompanied by an amendment to the specification that clearly and properly states the proposed amendment to the  domestic benefit claim. 

It is also noted that the above-cited proposed amendment to the specification contains an improper statement incorporating by reference applications that were not incorporated by reference in Application No. 16/386,859. As to this is noted that MPEP 211.02(a) states, in part, that:

[w]hen a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement specifying of the prior application unless an incorporation by reference statement specifying of the prior application was presented upon filing of the application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980). An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)).

Thus, the specification of the instant application cannot be amended to incorporate by reference the contents of any application other than provisional Application No. 62/659,376, as the specification of Application No. 16/386,859, incorporated by reference only the contents of provisional Application 62/659,376. The renewed petition under 37 CFR 1.78(e) should be accompanied by an amendment to the specification that addresses the aforementioned deficiency.

NO ADDITIONAL PETITION FEE UNDER 37 CFR 1.17(m) IS REQUIRED UPON FILING THE RENEWED PETITION.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Or via EFS-WEB

Any questions concerning this matter may be directed to Kenya A. McLaughlin, Attorney Advisor, at (571) 272-3222.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET